ILLINOIS OFFICIAL REPORTS
                                         Appellate Court




                     Ramos v. Kewanee Hospital, 2013 IL App (3d) 120001




Appellate Court            JULIO RAMOS, M.D., Plaintiff-Appellant, v. KEWANEE HOSPITAL,
Caption                    Defendant-Appellee.


District & No.             Third District
                           Docket No. 3-12-0001


Filed                      May 31, 2013
Rehearing denied           August 13, 2013


Held                       In an action alleging that plaintiff physician’s hospital privileges were
(Note: This syllabus       improperly suspended, plaintiff was not entitled to judgment n.o.v., since
constitutes no part of     the evidence of the prejudice suffered by plaintiff was not so
the opinion of the court   overwhelming that the verdict for defendant hospital could not stand;
but has been prepared      however, plaintiff was entitled to a new trial based on the trial court’s
by the Reporter of         error in prohibiting plaintiff from deposing employees of the entity
Decisions for the          defendant retained to review the patient care incidents involving plaintiff,
convenience of the         and the award of costs and expenses to defendant based on plaintiff’s
reader.)
                           voluntarily dismissed first complaint was reversed on the ground that
                           those sanctions were imposed after plaintiff refiled his action.


Decision Under             Appeal from the Circuit Court of Henry County, No. 11-L-14; the Hon.
Review                     Charles H. Stengel, Judge, presiding.


Judgment                   Affirmed in part, vacated in part, and reversed; cause remanded.
Counsel on                  Thomas J. Pliura (argued), of LeRoy, for appellant.
Appeal
                            Fatema F. Zanzi and Douglas B. Swill, both of Drinker Biddle & Reath
                            LLP, of Chicago, and John J. D’Attomo (argued), of Carlson Partners,
                            Ltd., of Lombard, for appellee.


Panel                       JUSTICE SCHMIDT delivered the judgment of the court, with opinion.
                            Justices Carter and O’Brien concurred in the judgment and opinion.




                                              OPINION

¶1          Plaintiff, Julio Ramos, M.D., filed a three-count second amended complaint against
        defendant, Kewanee Hospital (the hospital), seeking injunctive relief, a declaration that the
        hospital improperly summarily suspended his privileges, and damages arising from the
        summary suspension. Plaintiff voluntarily dismissed his second amended complaint, then
        filed the current action six weeks later. Following trial, a jury returned a verdict in favor of
        the defendant hospital. Plaintiff appeals, claiming, inter alia, he was improperly assessed
        fees and costs in the refiled case that were associated with the original action, the trial court
        erred in denying his motion for substitution of judge, the trial court made numerous
        erroneous evidentiary rulings, and he is entitled to a judgment notwithstanding the verdict.
        We affirm in part, vacate in part, reverse in part, and remand for further proceedings.

¶2                                       BACKGROUND
¶3          Dr. Ramos is a family practice physician. He worked from August of 2002 through
        November of 2007 as an employee of the defendant hospital. In November 2007, he sought
        to terminate his employment with the hospital. On November 30, 2007, he entered into an
        agreement with Regional Family Health Center, S.C. (Regional Family), to provide physician
        services for it. Dr. Remi Satkauskas and Dr. Kevin Jeffries own Regional Family. By
        December of 2007, Dr. Ramos also began working full-time as an emergency room physician
        at Graham Hospital in Canton, Illinois. During these times, he maintained clinical privileges
        at Kewanee Hospital.
¶4          The defendant hospital has adopted medical staff bylaws that set forth procedures by
        which a physician can apply for clinical privileges, as well as a process by which those
        privileges may be suspended or revoked. The process includes review by the medical
        executive committee (MEC). The MEC is a committee of active members of the hospital
        medical staff with responsibility for various staff activities. The MEC advises the board
        concerning a physician’s qualifications and the propriety of maintaining privileges. The


                                                  -2-
       board, however, maintains the final and ultimate decision making authority regarding
       whether to grant, revoke, or suspend a physician’s clinical privileges.
¶5          The bylaws’ conflict of interest provision prohibits a member of any hospital committee
       from participating in the discussion or voting on a matter in which the member “has or
       reasonably could be perceived to have a conflict of interest or to be biased in any matter
       involving another medical staff member.” The bylaws further provide that the chief executive
       officer (CEO), the board, or any active member of the medical staff may initiate a request for
       investigation or corrective action against a physician with clinical privileges.
¶6          On or about June 3, 2008, the hospital received a report from HealthSystems of Illinois
       (HSI report) concerning patient care involving Ramos. HealthSystems is an independent
       quality review organization contracted by the Illinois Department of Healthcare and Family
       Services to perform review of inpatient services provided to Medicaid program participants.
       The hospital did not solicit the HSI report and had never previously received an HSI report.
¶7          Prior to June of 2008, the CEO of the hospital, Gustafson, was aware of two other patient
       care incidents involving Ramos, which were under review by the hospital’s peer review
       committee. After receiving the HSI report, the hospital board issued a written request to the
       hospital’s MEC to review the three patient care incidents and initiate corrective action if
       warranted.
¶8          The MEC sent a letter to Ramos on July 11, 2008, informing him of the three patient care
       incidents and advising him that a special meeting of the MEC was scheduled for July 17,
       2008. The letter requested he attend the meeting, which he did. At the meeting, he responded
       to questions regarding the incidents, submitted written materials to the MEC, presented his
       version of the events surrounding the incidents and acknowledged that he reviewed the
       medical records of all three patients prior to the meeting.
¶9          On July 17, 2008, the board received a fourth patient care incident involving Ramos and
       referred this incident to the MEC as well. The MEC declined to consider the fourth incident
       until it completed the review of the previous three.
¶ 10        The MEC declined to appoint an ad hoc committee to investigate the three patient care
       incidents. The MEC issued a “Letter of Concern” to Ramos and felt no other action was
       warranted. Dr. Satkauskas and Dr. Jeffries were members of the MEC at the time it issued
       the letter of concern.
¶ 11        The board claims that prior to June of 2008, it engaged a peer review consultant to
       provide peer review education to the MEC as the board felt there were serious deficiencies
       in its review process. One recommendation made by this consultant was for the hospital to
       refer cases to an external entity for peer reviews. In July of 2008, the board decided to send
       the four patient care incidents involving Dr. Ramos to CIMRO Quality Healthcare Solutions
       (CIMRO).
¶ 12        CIMRO prepared a report that was presented to the board. Thereafter, on August 1, 2008,
       the hospital directed Dr. Satkauskas to ask Dr. Ramos if he would voluntarily refrain from
       practicing or taking calls at the hospital pending further review of the four patient care
       incidents. Ramos rejected the request.
¶ 13        The board then met on August 5, 2008, where the CIMRO physician reviewer gave an

                                                -3-
       oral presentation concerning her findings and recommendations. Two days later, the board
       provided Ramos with written notice that his clinical privileges were summarily suspended
       pending further investigation. The bylaws of the hospital state that in such instances the
       physician is entitled to a hearing within 15 business days, commonly referred to as a “fair
       hearing.”
¶ 14       On August 15, 2008, Ramos requested a fair hearing pursuant to the bylaws. Ramos, the
       medical staff and Gustafson agreed on a hearing officer who presided over the hearing.
       Nineteen hours of testimony and argument were presented at the hearing. The initial session
       of the fair hearing did not commence until August 27, 2008, which the hospital admits is 3
       days beyond the 15-day period. The hospital attributes this three-day delay to difficulties in
       coordinating the schedules of the hearing officer and physicians on the fair hearing
       committee.
¶ 15       On October 14, 2008, the fair hearing committee issued a report and recommendation.
       The board, pursuant to the report, decided to reinstate Ramos’s clinical privileges subject to
       certain monitoring and supervision requirements. The board notified Ramos of this decision
       on October 30, 2008. He rejected the proposal the next day and demanded an appellate
       hearing before the board.
¶ 16       On November 25, 2008, the board conducted the appellate hearing. Thereafter, on
       December 1, 2008, the board asked Ramos to inform it in 10 days how and why the proposed
       monitoring plan was unacceptable. Ramos made no response. On December 12, 2008, the
       board provided Ramos with notice of final action, that being continuing the summary
       suspension.
¶ 17       While the administrative proceedings detailed above were pending, on August 26, 2008,
       Ramos filed a two-count complaint seeking injunctive relieve and a declaration that his
       clinical privileges were improperly suspended. In April of 2009, the trial court conducted a
       five-day hearing on the preliminary injunction, ultimately denying plaintiff’s request for the
       injunction.
¶ 18       On July 24, 2009, Ramos filed an amended complaint adding a count seeking damages.
       The trial court dismissed that count, without prejudice, after which plaintiff filed a second
       amended complaint.
¶ 19       Defendant filed a counterclaim alleging that article VI, section 2(a), of the bylaws is void
       and unenforceable under Illinois law as that section purports to require the consent of the
       medical staff before the hospital may summarily suspend a physician’s clinical privileges.
       This section clearly states that the CEO and chief of staff must act jointly when issuing a
       summary suspension of a physician’s privileges. The trial court held this language violated
       the court’s pronouncement in Lo v. Provena Covenant Medical Center, 342 Ill. App. 3d 975
       (2003), which stated that bylaws requiring a hospital to obtain the staff’s approval prior to
       disciplining the staff violate public policy. As such, the trial court found article VI, section
       2(a)’s requirement to that effect unenforceable as against Illinois public policy.
¶ 20       The trial court also, in August of 2010, set a trial date of January 10, 2011. In October
       of 2010, the trial court struck plaintiff’s jury demand as untimely. Plaintiff filed another jury
       demand, which was also struck by the court. On January 4, 2011, the parties appeared for a

                                                 -4-
       final pretrial at which time the plaintiff announced his intention to exercise his right to a
       voluntary dismissal. The trial court entered an order on January 6, 2011, dismissing
       plaintiff’s original case, No. O8-CH-123, without prejudice. Plaintiff paid defendant $136
       in costs associated with the filing of defendant’s answer in case No. 08-CH-123.
¶ 21        The plaintiff filed case No. 11-L-4 on February 16, 2011. Case No. 11-L-4 asserts two
       counts. Count I is for declaratory relief seeking a declaration that Ramos’s summary
       suspension is contrary to the bylaws of the hospital and void ab initio. Count II is a breach
       of contract count in which Ramos seeks money damages. Both of these counts were pled in
       case No. 08-CH-123. On February 28, 2011, plaintiff filed a motion for substitution of judge
       as a matter of right. On March 19, 2011, in case No. 11-L-4, defendant moved pursuant to
       Illinois Supreme Court Rule 219(e) (eff. Nov. 27, 2002) for costs associated with case No.
       08-CH-123. Eventually, the trial court denied plaintiff’s motion for substitution of judge and
       awarded defendant $22,649.03 in costs and expenses associated with the defense of case No.
       08-CH-123.
¶ 22        Despite repeated requests at the administrative level and during the discovery phase at
       the trial level, the hospital failed to disclose to the plaintiff the original copy of CIMRO’s
       report until August 17, 2011, which was approximately one month prior to trial. When
       reviewing the original version CIMRO sent to Christine Bermudez, the hospital’s quality
       control director, and the version that was ultimately given to the MEC, the plaintiff
       determined the following language was added to the conclusion of the second version:
            “The PR (physician reviewer), as a board certified family physician, upon review of the
            four episodes of care provided by the physician, under review in multiple settings,
            provided the following recommendations:
                * Refer for formal assessment of potential impairment; physical, emotional, mental,
                and substance-related.
                * Refer to the governing board of the hospital due to the potential imminent threat
                to patient safety.”
¶ 23        Upon learning of the existence of the original report which omitted this language,
       plaintiff issued subpoenas for depositions of Diane Homan, M.D., and Judy Ring, RN, BSN
       of CIMRO. The subpoenas also sought to obtain documents associated with CIMRO’s
       review of Dr. Ramos’s activities. Homan and Ring filed a motion to quash the subpoenas.
       The trial court granted the motion, thereby prohibiting plaintiff from deposing anyone from
       CIMRO.
¶ 24        Case No. 11-L-4 proceeded to a six-day trial in September of 2011. As neither party felt
       it necessary to recap the trial testimony in their briefs to this court, that which is relevant to
       our analysis will be detailed below. Ultimately, the jury returned a verdict in favor of the
       hospital. Plaintiff filed a posttrial motion seeking, inter alia, a judgment notwithstanding the
       verdict (judgment n.o.v.). The trial court denied plaintiff’s motion. The trial court also stayed
       enforcement of its order awarding defendant $22,649.03 in costs and expenses related to case
       No. 08-CH-123. This timely appeal followed.




                                                  -5-
¶ 25                                       ANALYSIS
¶ 26       Plaintiff raises numerous issues on appeal. The vast majority of these arguments can be
       separated into two categories: arguments claiming plaintiff is entitled to a judgment n.o.v.,
       and arguments claiming plaintiff is entitled to a new trial. Plaintiff also claims the trial court
       erred in entering a judgment against him in this case, No. 11-L-4, for $22,649.03 in costs and
       expenses associated with case No. 08-CH-123.

¶ 27                                      I. Judgment N.O.V.
¶ 28       Plaintiff claims the trial court improperly denied his motion for a judgment n.o.v.
       Specifically, plaintiff identifies a number of provisions of the hospital’s bylaws and claims
       he unequivocally proved violations of these provisions. Proving a violation of any one of
       these bylaws, plaintiff submits, entitled him to a verdict in his favor. Therefore, plaintiff
       argues he is entitled to a judgment n.o.v.
¶ 29       We review de novo a trial court’s denial of a motion for judgment n.o.v. Serrano v.
       Rotman, 406 Ill. App. 3d 900, 908 (2011). A judgment n.o.v. is properly entered only where
       the evidence, when viewed in a light most favorable to the opponent, so overwhelmingly
       favors the movant that no contrary verdict based on the evidence could ever stand. Pedrick
       v. Peoria & Eastern R.R. Co., 37 Ill. 2d 494, 510 (1967); Maple v. Gustafson, 151 Ill. 2d 445,
       453 (1992). In ruling on a motion for judgment n.o.v., the trial court does not weigh the
       evidence, nor is it concerned with the credibility of witnesses. Id. A judgment n.o.v. is
       improper where there is any evidence, together with reasonable inferences to be drawn
       therefrom, demonstrating a substantial factual dispute, or where witness credibility or a
       resolution of conflicting evidence is decisive of the outcome. Id. at 454.
¶ 30       Again, plaintiff adduced evidence at trial and argued to the jury that he proved the
       hospital violated its own bylaws when issuing his summary suspension. To fully analyze his
       theories of why he is entitled to a judgment n.o.v., we must first discuss the applicable
       burden of proof employed at the trial court level when a physician claims his hospital
       privileges were improperly suspended or terminated.
¶ 31       Illinois subscribes to the rule of nonreview when it comes to cases involving private
       hospital staff privileges. Adkins v. Sarah Bush Lincoln Health Center, 129 Ill. 2d 497 (1989).
       As a matter of Illinois public policy, staffing decisions of private hospitals are only subject
       to judicial review when the decision involves a revocation or reduction of existing staff
       privileges. Id. at 506. In such instances, the hospital’s action is subject to limited judicial
       review to determine whether the decision made was in compliance with the hospital’s
       bylaws. Id. at 506-07. The judicial reluctance to review these internal staff decisions reflects
       the unwillingness of courts to substitute our judgment for the professional judgment of
       hospital officials with superior qualifications to consider and decide such issues. Id. at 507.
       A court may reverse the decision of the hospital officials if it is not in accordance with the
       bylaws or if the bylaws were followed but “actual unfairness on the part of the hospital, its
       committees or individual members of the committees is demonstrated in the record.” Id. at
       514. A hospital need not employ “perfect” compliance with its bylaws as substantial
       compliance will suffice. Chessick v. Sherman Hospital Ass’n, 190 Ill. App. 3d 889, 899

                                                  -6-
       (1989); Carson v. Northwest Community Hospital, 192 Ill. App. 3d 118, 121 (1989).
¶ 32       Plaintiff identifies specific sections of the bylaws, which we will discuss individually
       below, and claims that he unequivocally proved the hospital violated these sections.
       Defendant asserts the plaintiff failed to adduce overwhelming evidence of a material breach
       of the bylaws. Therefore, defendant concludes that the trial court properly denied plaintiff’s
       motion for a judgment n.o.v. as plaintiff failed to meet the Pedrick standard.

¶ 33                                  A. Article IV, Section 2(a)
¶ 34       Ramos begins his argument identifying article IV, section 2(a), which states that the
       “Chief of Staff, or designee, and the Chief Executive Officer, or designee, shall jointly have
       the authority, whenever action must be taken immediately to prevent imminent danger to the
       health of any person, to summarily suspend all or any portion of the Clinical Privileges of
       a Physician ***.”
¶ 35       Plaintiff claims it is uncontrovered that the MEC and chief of staff did not agree to the
       summary suspension. Therefore, plaintiff posits that he unequivocally proved a violation of
       article VI, section 2(a), of the hospital bylaws entitling him to a judgment n.o.v. Plaintiff
       directs our attention to language in this section stating the chief of staff and the CEO “shall
       jointly” have the authority to summarily suspend a physician.
¶ 36       Nowhere, however, does the plaintiff even mention that the trial court found that the
       language in article VI, section 2(a), violates public policy of Illinois as announced in Lo v.
       Provena Covenant Medical Center, 342 Ill. App. 3d 975. The Lo court noted that if “the
       medical staff had the power to veto any restrictions the hospital would impose on a
       physician’s defective practice–if the hospital could stop substandard treatment only upon the
       medical staff’s recommendation or approval–the medical staff would effectively not be
       ‘accountable’ to the hospital for the quality of care, and the hospital could not ‘require’ the
       medical staff to do anything to eliminate an imminent danger to patients.” Id. at 984. Such
       a policy, the Lo court found, would violate numerous “requirements of state and federal law”
       which mandate that a hospital has an effective governing body legally responsible for the
       conduct of the hospital as an institution. Id. at 983.
¶ 37       Again, nowhere in plaintiff’s argument to this court do we find that he challenges the trial
       court’s ruling that article IV, section 2(a), violates public policy and is therefore
       unenforceable. Plaintiff merely states that he unequivocally proved the CEO of the hospital
       acted unilaterally in violation of article IV, section 2(a). To determine whether plaintiff is
       indeed entitled to a judgment n.o.v. for unequivocally proving a violation of article IV,
       section 2(a), we would first need to determine whether the trial court properly interpreted Lo
       and whether or not that section of the bylaws is, in fact, enforceable. However, plaintiff has
       chosen not to address the trial court’s ruling on the issue. Therefore, we find plaintiff’s
       argument regarding article IV, section 2(a), to be forfeited. The appellate court is not a
       repository into which an appellant may foist the burden of argument and research. Velocity
       Investments, LLC v. Alston, 397 Ill. App. 3d 296, 297 (2010). “Points not argued are waived”
       and failure to properly develop an argument and support it with citation to relevant authority
       results in forfeiture of that argument. Ill. S. Ct. R. 341(h)(7) (eff. July 1, 2008).

                                                 -7-
¶ 38                                   B. Article VI, Section 1(g)
¶ 39        Plaintiff’s next theory as to why he is entitled to a judgment n.o.v. involves article VI,
       section 1(g). Plaintiff claims this section mandates that once the MEC decides no further
       action is warranted, the hospital can take no further action. Plaintiff argues that the MEC
       found no action was warranted and, therefore, the summary suspension violated this section.
       The hospital counters, arguing that the clear language of article VI, section 1(g), indicates
       that only the MEC can take no further action if its findings are favorable to the physician.
¶ 40        Article VI, section 1(g), states:
            “The Chief Executive Officer shall promptly notify the Physician or Practitioner in
            writing of the action taken by the Executive Committee. If the action is favorable to the
            Physician or Practitioner so notified, no further action is taken. If the recommendation
            of the Executive Committee is adverse, the Chief Executive Officer shall notify the
            Physician or Practitioner by certified mail, return receipt requested, advising the
            Physician or Practitioner of the adverse recommendation and the reasons for the adverse
            recommendation (including all reasons based on the quality of medical care or other
            basis, including economic factors), and the hearing procedure to be followed according
            to Article VII of these Bylaws.”
¶ 41        The record reveals that following the MEC’s meeting of July 17, 2008, the MEC issued
       a “letter of concern” to Ramos regarding “issues of professionalism.” The MEC’s letter,
       dated August 1, 2008, indicates that “the MEC felt that there were issues of concern relating
       to clinical care delivered” for the first case reviewed. The letter further identifies a “separate
       concern related to the interaction between [Ramos] and the Radiology Technician” on the
       second case reviewed. For the third case, the “MEC was unable to determine whether
       [Ramos’s] conduct was appropriate or not” given “the varying accounts of what happened.”
       While the MEC did “not feel action in addition to” its August 1, 2008, letter was necessary,
       it did wish “to express serious concern about the above allegations.”
¶ 42        Plaintiff argued to the jury that article VI, section 1(g), prohibited any further action from
       being taken against him once the MEC decided no further action was warranted. The bylaws
       clearly state, however, that is true only when “the action [taken by the MEC] is favorable to
       the physician.” As noted above, to be entitled to a judgment n.o.v., Ramos must show when
       all the evidence, viewed in the light most favorable to the hospital, so overwhelmingly favors
       him that no contrary verdict can stand. Pedrick, 37 Ill. 2d at 510. Ramos has not met this
       burden. The jury could have reasonably concluded that the letter issued by the MEC which
       “expresses serious concerns” about the three incidents reviewed does not equate to an action
       “favorable to the physician.”

¶ 43                            C. Article VI, Sections 2(b) and 2(c)
¶ 44       Plaintiff also notes that the hospital failed to provide him a fair hearing within 5 days of
       his request and 15 days of the issuance of the suspension as required by article VI, section
       2(c), and article VI, section 2(b), respectively. The record demonstrates, and the hospital
       concedes, that the hearing took place three days beyond that time frame. Plaintiff makes no

                                                  -8-
       argument and provides no citation to authority indicating how this prejudiced him in any
       way. Nor does the plaintiff provide argument or authority for a claim that this three-day delay
       equated to a material breach of the bylaws.
¶ 45       As noted above, when a physician proves that a hospital violated its bylaws in suspending
       or revoking the physician’s privileges, “the violations must be substantial to require judicial
       intervention.” Chessick, 190 Ill. App. 3d at 899. That is, to be entitled to relief, the plaintiff
       must show “the violations prejudice the plaintiff.” Id.
¶ 46       At the commencement of the fair hearing, albeit 3 days late, 19 hours of testimony and
       argument were presented. There is no allegation that the three-day delay somehow prevented
       plaintiff from putting forth evidence he wished to present at the hearing. We acknowledge
       that the plaintiff proved the hearing began three days beyond the term called for in article VI,
       sections 2(b) and 2(c), of the bylaws. However, plaintiff having failed to prove or even allege
       that this somehow prejudiced him in any way, we hold the plaintiff is not entitled to a
       judgment n.o.v. on this issue.

¶ 47                                 D. Article VII, Section 2(d)
¶ 48       Plaintiff also claims that defendant failed to provide him with proper written notice of
       hearing in violation of article VII, section 2(d), of the bylaws. Specifically, plaintiff contends
       he did not receive written notice which stated in concise language the acts or omissions with
       which he was charged. Plaintiff fails, however, to explain how this lack of proper notice
       prejudiced him.
¶ 49       Article VII, section 2(d), states:
           “The Chief Executive Officer shall provide the Physician or Practitioner with a written
           notice of the time, place and date of the hearing. The notice of such hearing shall state
           in concise language the acts or omissions with which the Physician or Practitioner is
           charged, or the other reasons for the adverse recommendation or decision, including all
           reasons based on the quality of medical care or any other basis, including economic
           factors. The notice shall also state that the Physician or Practitioner has the right to
           inspect all pertinent information in the hospital’s possession with respect to the
           recommendation, upon written request and at reasonable times.”
¶ 50       The record reveals that plaintiff received a letter dated July 11, 2008, which sets forth the
       facts and circumstances underlying the three patient cases under review by the MEC.
       Defendant claims the July 11, 2008, letter was sufficient notice to comply with the
       aforementioned bylaw provision as it put Ramos on notice of the claims against him and he
       actively participated in the MEC proceedings.
¶ 51       The record further indicates that the hospital had a formal notice hand-delivered on
       August 25, 2008, a mere two days before the hearing. Plaintiff argues this notice was also
       insufficient, but he offers no explanation as to why it was insufficient beyond claiming “it
       speaks for itself.”
¶ 52       Again, the record indicates plaintiff actively participated and was represented by counsel
       during the fair hearing. Plaintiff does not argue that issues were discussed during the hearing


                                                  -9-
       of which he had no notice nor which surprised him. We find no evidence in the record that
       the plaintiff asked for additional time to respond to the issues identified in the hospital’s
       August 25, 2008, notice or the July 11, 2008, letter. We cannot say that the evidence of
       noncompliance so overwhelmingly favors plaintiff that no contrary verdict can stand. As
       such, we hold Ramos is not entitled to a judgment n.o.v. on this issue.

¶ 53                                 E. Article VII, Section 3(d)(i)
¶ 54       Plaintiff claims to have unequivocally proved a violation of article VII, section 3(d)(i),
       which states:
           “The proceeding before the Board shall be in the nature of an appellate hearing based on
           the record of the hearing before the hearing committee and any appeal statements
           submitted. Each party shall have the right to make oral argument personally or through
           his/her representative, subject to limits or rules adopted by the Board, and the Board may,
           in its sole discretion, ask questions of the parties. The Board may thereafter conduct, at
           a time convenient to itself, deliberations outside the presence of the appellant and
           respondent and their representatives for the purpose of determining whether the adverse
           recommendation or decision against the affected Physician or Practitioner was justified
           and was not unreasonable, arbitrary or capricious.”
¶ 55       Plaintiff asserts this section prohibited Mark Rewerts from attending the deliberations
       on appellate review after Rewerts acted as the board’s representative in the fair hearing.
       Defendant acknowledges Rewerts’ presence at the appellate deliberations, but claims it
       offered uncontroverted evidence that Rewerts abstained from voting on the matter of
       Ramos’s privileges. As with other issues discussed above, the fact that the jury returned a
       verdict in favor of the hospital indicates that it found Rewerts’ presence at the appellate
       hearing did not constitute a material breach of this section of the bylaws.
¶ 56       We cannot say the evidence, when viewed in the light most favorable to the hospital, so
       overwhelmingly favors the plaintiff that no contrary verdict could ever stand. We must note
       that we find no language in article VII, section 3(d)(i), prohibiting a board member who
       represented the board at the fair hearing from attending the appellate proceeding. Plaintiff
       fails to develop his argument identifying the exact language contained in this section upon
       which his argument is based. Arguably, the language indicating that the proceeding before
       the board “shall be in the nature of an appellate proceeding” indicates that one acting as an
       advocate during the fair hearing cannot sit on the appellate tribunal charged with ruling on
       matters which took place at the fair hearing.
¶ 57       However, the hospital put forth evidence that Rewerts abstained from voting on issues
       presented to the board. This is certainly evidence from which the jury could have concluded
       that Rewerts merely attended the “appellate proceeding” and took no meaningful part therein.
       As we find no language in this bylaw prohibiting attendance at the appellate proceeding, we
       cannot say that Ramos is entitled to a judgment n.o.v. based upon his allegation that he
       unequivocally proved a violation of article VII, section 3(d)(i).




                                                -10-
¶ 58                                F. Article VII, Section 2(f)(vi)
¶ 59       Plaintiff further argues that it is undisputed that the hospital failed to provide plaintiff a
       copy of the original CIMRO report, in violation of article VII, section 2(f)(vi), of the bylaws.
       That section states that the physician or practitioner “shall have the right to inspect all
       information in the hospital’s possession with respect to adverse action or recommendation.”
       Withholding the original CIMRO report, plaintiff asserts, unequivocally violated this section
       of the bylaws.
¶ 60       The hospital acknowledges there were two versions of the CIMRO report, referring to
       one as a “draft” and the other as the “final CIMRO report.” The hospital also does not
       dispute that it failed to provide Ramos with the original version of the CIMRO report.
¶ 61       Despite failing to turn over the original CIMRO report before the matter proceeded to the
       fair hearing, the hospital claims that even if this is a technical violation of the bylaws, the
       plaintiff has not shown how this prejudiced him or how it entitles him to a judgment n.o.v.
       The hospital notes that Gary Pheiffer, the chair of the board, testified that even without the
       added language in the final CIMRO report, he still would have voted in favor of a summary
       suspension. The hospital further notes that Ramos put on evidence from Christine Bermudez,
       the hospital’s quality control director, and Margaret Gustafson, the hospital’s CEO, which
       showed that language was indeed added to the CIMRO report and that the hospital failed to
       disclose the original report. While this evidence seems damning to the defendant, the hospital
       notes it indicates the jury was well aware of its failure to disclose the CIMRO report. The
       hospital continues that it was a question of fact for the jury to determine whether failure to
       turn over the report equated to a material breach of article VII, section 2(f)(vi), and, given
       the jury’s verdict, a question it must have resolved in favor of the hospital.
¶ 62       The hospital’s failure to disclose the original copy of the CIMRO report is certainly
       troublesome. However, given the standard of review employed when determining whether
       a party is entitled to a judgment n.o.v. which prohibits us from reweighing the evidence
       (Maple, 151 Ill. 2d at 453), we cannot say the trial court erred in denying plaintiff’s motion
       for a judgment n.o.v. on this issue. Our concern is whether there is any evidence, together
       with reasonable inferences to be drawn therefrom, demonstrating a substantial factual
       dispute. Id. We may only find the trial court erred in denying a motion for a judgment n.o.v.
       when the evidence so overwhelmingly favors the moving party that no contrary verdict based
       on the evidence could ever stand. Pedrick, 37 Ill. 2d at 510.
¶ 63       While the original version of the report did not contain the allegation that Ramos’s
       actions posed an “imminent threat to patient safety” as does the final version, it did express
       a number of concerns; those concerns related to the treatment of three patients. The
       allegations contained within the original CIMRO report when coupled with Pheiffer’s
       testimony that the additional language would not have changed his vote regarding plaintiff’s
       summary suspension leave us unable to say that the evidence of prejudice to the plaintiff by
       the hospital’s failure to timely disclose the original report is so overwhelming that no
       contrary verdict may stand. Therefore, we hold the trial court did not err in denying
       plaintiff’s motion for a judgment n.o.v.



                                                 -11-
¶ 64                                       II. New Trial
¶ 65        Although we have found that plaintiff is not entitled to a judgment n.o.v., we do,
       however, hold plaintiff is entitled to a new trial. Plaintiff makes a number of arguments
       regarding alleged errors made below, which he claims prevented him from receiving a fair
       trial.

¶ 66                                     A. CIMRO Reports
¶ 67       Arguments concerning the CIMRO reports can be found in numerous sections of both
       the plaintiff’s and defendant’s briefs to this court. The parties have interwoven these
       arguments between claims of both error and propriety. Plaintiff argues that erroneous rulings
       regarding the CIMRO reports were made both prior to trial and during the trial. The pretrial
       errors, plaintiff claims, stem from the trial court prohibiting him from deposing employees
       of CIMRO regarding the creation of differing versions of CIMRO’s report. Plaintiff claims
       that prohibiting him from deposing those employees denied his right to a fair trial as it
       prohibited him from presenting his theory of the case; that is, the process below was unfair
       as Gustafson manipulated the process out of personal animus against the plaintiff. Plaintiff
       also argues that during trial the defendant was improperly allowed to present evidence
       pertaining to the CIMRO report. For the reasons that follow, we find the trial court denied
       plaintiff a fair trial when refusing to allow plaintiff the opportunity to depose those
       associated with generating the CIMRO report. As such, we reverse the judgment entered
       below and remand for further proceedings.
¶ 68       Explanation at how we arrive at this decision necessitates review of the circumstances
       surrounding the creation of the CIMRO reports and one of the plaintiff’s theories of why his
       privileges were wrongfully suspended. In addition to claiming the hospital violated its bylaws
       as we detail above, plaintiff proceeded under the theory that the hospital engaged in “actual
       unfairness” when suspending him. He noted, and the hospital does not dispute, that article
       VI, section 2(a), only allows for a summary suspension “whenever action must be taken
       immediately to prevent imminent danger to the health of any person.” He further notes, and
       the hospital does not dispute, that no one on the MEC or any other physician associated with
       the hospital opined that suspension was necessary to prevent imminent danger to the health
       of any person.
¶ 69       During the administrative proceedings below and throughout the course of the litigation,
       Ramos repeatedly requested all documents possessed by the hospital which were relevant to
       his suspension. Despite these numerous requests initially made as early as August 15, 2008,
       the hospital did not produce the original version of the CIMRO report until August 17, 2011,
       approximately one month prior to the September 19, 2011, trial.
¶ 70       The original report contains no specific allegation or observation that suspension was
       necessary to prevent imminent danger to the health of any person. The subsequent version
       of the report and the only one shown to the hospital board added language recommending
       sanctions “due to the potential imminent threat to patient safety.” The trial court prohibited
       Ramos from deposing those from CIMRO who were responsible for crafting the two
       different versions of the report and fully exploring the circumstances surrounding each

                                               -12-
       version.
¶ 71        Plaintiff makes numerous arguments as to why prohibiting him from deposing those from
       CIMRO amounts to reversible error. The defendant posits that the trial court correctly barred
       Ramos from deposing the CIMRO employees as “allowing discovery concerning the findings
       and conclusions of the CIMRO physician reviewer would open the door to the relitigation
       of the physician’s clinical competence or professional conduct.” We disagree.
¶ 72        We acknowledge, as defendant indicates, that the rule of nonreview precludes courts
       from reviewing a hospital’s determination of a physician’s clinical competence as the rule
       is founded on the premise that courts should not “substitute their judgment for the
       professional judgment of hospital officials with superior qualifications to consider and decide
       such issues.” Adkins, 129 Ill. 2d at 507. The Adkins court did not end its explanation of the
       rule with that pronouncement. It noted that a “court, however, will be justified in reviewing
       a private hospital’s actions even where the bylaws are followed if actual unfairness on the
       part of the hospital, its committees or individual members of the committees is demonstrated
       in the record.” Id. at 514.
¶ 73        While the rule of nonreview precludes us, as it did the trial court, from analyzing whether
       in fact Dr. Ramos posed an imminent danger to patient health, it does not ipso facto make
       the CIMRO reports irrelevant to Ramos’s claim of fundamental and actual unfairness merely
       due to the fact that the reports comment on his competence. Ramos propounded a theory
       below that Gustafson was “out to get him” as he would not support her attempts to change
       certain bylaws. He alleged in his complaint that in an effort to accomplish her goal or
       reducing his presence and influence in the hospital, she engaged CIMRO to conduct a peer
       review when the customary MEC peer review recommended no further action be taken. The
       complaint notes that Gustafson “received a report from CIMRO that again did not find that
       Plaintiff Dr. Ramos posed an imminent danger to patients” yet she was “dissatisfied with the
       original CIMRO report” so she “contacted CIMRO and demanded changes or additions be
       made to the original report; changes that would purportedly justify a summary suspension
       or revocation of Plaintiff Dr. Ramos’ privileges.”
¶ 74        Ramos further alleged that the hospital had never before hired an outside agency to
       conduct a peer review. The record reflects that despite the fact that he attempted to obtain all
       information relevant to his suspension, the hospital routinely refused to disclose the original
       version of the CIMRO report. When Ramos finally obtained a copy of the original CIMRO
       report, he learned it contained no language specifically stating that he posed an imminent
       danger to patient health. The trial court thwarted his efforts to depose those associated with
       the creation of the two different CIMRO reports, as well as the transmission of those reports
       to the hospital.
¶ 75        By refusing to allow Ramos to depose those associated with creation and transmission
       of the CIMRO report, the trial court denied him the opportunity to discover whether or not
       the hospital is indeed correct that the changes were merely an omission of a previously held
       belief or, in fact, the product of Gustafson’s alleged conspiracy to reduce Ramos’s influence
       within the hospital at all costs. Proceeding on the theory that the process the hospital engaged
       in to issue his summary suspension was fundamentally unfair, Ramos was entitled to explore


                                                -13-
       the circumstances surrounding the creation of two different CIMRO reports: one which
       specifically claimed he posed an imminent danger to patient health and the other which did
       not contain that specific allegation. We hold the trial court abused its discretion in
       prohibiting Ramos from inquiring into this matter, thereby denying him a fair trial.
¶ 76        Discovery rulings are generally within the trial court’s discretion and we will not disturb
       them absent an abuse of that discretion. D.C. v. S.A., 178 Ill. 2d 551, 559 (1997). However,
       great latitude is allowed in conducting discovery and the concept of relevance is broader for
       discovery purposes than for purposes of admitting evidence at trial. TTX Co. v. Whitley, 295
Ill. App. 3d 548, 556 (1998). Relevance for discovery purposes includes not only what is
       admissible at trial, but also that which leads to admissible evidence. Id. at 557.
¶ 77        We also reject defendant’s assertion that any error regarding the CIMRO reports was
       invited by the plaintiff. Defendant begins its invited error argument noting that the physician
       “sought to argue that the summary suspension proceedings were ‘unfair.’ ” Defendant alleges
       that any error associated with the CIMRO reports must be attributed to plaintiff since
       plaintiff introduced “testimony that could be rebutted by the CIMRO report.” This argument
       lacks merit. We reject defendant’s contention that plaintiff’s theory that the hospital engaged
       in actual unfairness during the administrative review process invited this or any error
       associated with the changing of the CIMRO report.

¶ 78                                      B. Actual Prejudice
¶ 79       Defendant asserts that to “the extent the physician proceeded under a theory of
       ‘fundamental unfairness,’ the physician is required to prove ‘actual prejudice’ resulting from
       the unfairness.” The sole authority defendant cites to support this claim is Adkins. Following
       that citation, defendant claims plaintiff can show no prejudice as the record reveals he is
       making more money now than prior to the suspension of his privileges and continues to
       increase his wages. He remains a provider with more than 300 health plans despite his
       summary suspension.
¶ 80       We acknowledge defendant raised this “actual prejudice” claim while responding to
       arguments from the plaintiff asserting he is entitled to a judgment n.o.v. We address this
       argument in the “New Trial” section of this opinion since it seems more germane to
       plaintiff’s claim that he was improperly prevented from exploring and putting on evidence
       to support his claim of fundamental unfairness.
¶ 81       Defendant’s citation to evidence of plaintiff’s earning potential suggests that defendant
       believes Adkins stands for the proposition that there can be no “actual prejudice” if a
       wrongfully suspended physician makes more money after suspension than he did before
       suspension. The actual prejudice discussed in Adkins referred not to monetary losses,
       however, as the defendant suggests but, instead, to bias against the physician by a member
       of the review committee. Adkins, 129 Ill. 2d at 512 (“Adkins does not contend that there was
       actual prejudice on the part of [the] members of the Executive Committee or that the decision
       of the members was based on anything but an informed review of the facts.”).
¶ 82       Moreover, the record reflects that plaintiff sought to remove or prevent the listing of this
       suspension in the National Practitioner Data Bank. At least one other Illinois court has

                                                -14-
       tangentially commented on the negative impact a report to the National Practitioner Data
       Bank can have on a physician’s future employment. Janes v. Centegra Health System, 308
Ill. App. 3d 779 (1999). Certainly, if Ramos can show his suspension was improperly entered
       due to a fundamentally unfair process, then reporting that improperly entered suspension of
       clinical privileges to the National Practitioner Data Bank harms or prejudices him. Therefore,
       we reject the hospital’s suggestion that the only way a physician can show actual prejudice
       when his privileges have been suspended is to prove he suffered monetary loss therefrom.

¶ 83                              C. Motion for Substitution of Judge
¶ 84        After having two jury demands stricken in case No. 08-CH-123 for being untimely,
       plaintiff voluntarily dismissed that case and filed the instant action, No. 11-L-4. Plaintiff
       filed a jury demand along with his complaint in case No. 11-L-4 and, shortly thereafter,
       moved for substitution of judge pursuant to section 2-1001(a)(2) of the Code of Civil
       Procedure (the Code) (735 ILCS 5/2-1001(a)(2) (West 2010)). The trial court denied
       plaintiff’s motion. We review an order denying substitution of judge as a matter of right de
       novo. In re D.M., 395 Ill. App. 3d 972 (2009).
¶ 85        Plaintiff correctly notes that section 13-217 of the Code (735 ILCS 5/13-217 (West
       2010)) allows for a plaintiff who voluntarily dismissed an action under section 2-1009(a)
       (735 ILCS 5/2-1009(a) (West 2010)) to “commence a new action within one year.” 735 ILCS
       5/13-217 (West 2010). It is clear that a case brought pursuant to section 13-217 is a new
       action and not the “ ‘re-commencement’ ” of the prior action. Wilson v. Brant, 374 Ill. App.
3d 306, 311 (2007). Dr. Ramos’s voluntary dismissal of case No. 08-CH-123 “terminated
       the action in its entirety.” Dubina v. Mesirow Realty Development, Inc., 178 Ill. 2d 496, 503
       (1997). “The original and refiled actions are completely distinct actions.” Id. at 504.
¶ 86        As there is no doubt that case No. 11-L-4 is a new and distinct action from case No. 08-
       CH-123, plaintiff argues the trial court improperly failed to grant his motion to substitute
       judge. He notes section 2-1001 of the Code mandates that when “a party timely exercises his
       or her right to a substitution without cause,” “[e]ach party shall be entitled to one substitution
       of judge without cause as a matter of right.” 735 ILCS 5/2-1001(a)(2)(i) (West 2010).
       Section 2-1001 continues that an “application for substitution of judge as of right shall be
       made by motion and shall be granted if it is presented before trial or hearing begins and
       before the judge to whom it is presented has ruled on any substantial issue in the case, or if
       it is presented by consent of the parties.” 735 ILCS 5/2-1001(a)(2)(ii) (West 2010).
¶ 87        Plaintiff notes no rulings had been made in case No. 11-L-4 prior to his motion to
       substitute. Therefore, plaintiff claims he was entitled as a matter of right to substitution of
       judge as it is well settled that courts “ ‘should lean toward favoring rather than defeating a
       substitution of judge.’ ” In re Austin D., 358 Ill. App. 3d 794, 799 (2005) (quoting Rodisch
       v. Commacho-Esparza, 309 Ill. App. 3d 346, 350 (1999)). As it is equally well settled that
       any “and all orders entered after the improper denial of a motion to substitute judge are null
       and void,” plaintiff maintains all orders following the improper denial of his motion to
       substitute are void ab initio. Id.
¶ 88        While acknowledging a party’s rights under section 2-1001, defendant notes that those

                                                 -15-
       rights only allow for a substitution of judge when “a party timely exercises” them. 735 ILCS
       5/2-1001(a)(2) (West 2010). Courts, including this one, have long held that a motion to
       substitute is “untimely if it was filed after the judge has ruled on a substantive issue in the
       case.” In re D.M., 395 Ill. App. 3d 972, 976 (2009). The reason for this policy is to prevent
       a litigant from judge shopping after forming an opinion that the judge may be unfavorably
       disposed toward his case. Id. A motion for substitution of judge may also be properly denied,
       even if the judge presiding did not rule on a substantive issue, if the litigant “ ‘had an
       opportunity to test the waters and form an opinion as to the court’s disposition’ ” of an issue.
       Cincinnati Insurance Co. v. Chapman, 2012 IL App (1st) 111792, ¶ 23 (quoting In re Estate
       of Hoellen, 367 Ill. App. 3d 240, 246 (2006)).
¶ 89        Undoubtedly, plaintiff had an opportunity to do more than just test the waters in case No.
       08-CH-123. We find no reported cases in which the aforementioned principles put in place
       to prevent forum shopping have been applied to a newly filed suit pursuant to section 13-217
       of the Code. Defendant draws our attention to Partipilo v. Partipilo, 331 Ill. App. 3d 394
       (2002), and In re Marriage of Kozloff, 101 Ill. 2d 526 (1984), claiming they should guide us
       to conclude that prohibitions against forum shopping in these matters trump section 2-1001’s
       right to substitute a judge.
¶ 90        The hospital argues that our supreme court unequivocally settled this matter in Kozloff.
       In Kozloff, our supreme court, while affirming the denial of the husband’s motion to
       substitute judge, stated that “post-decree petitions do not constitute new actions, but merely
       continuations of the dissolution proceeding, and a substantive ruling on one petition will
       preclude a change of venue as of right on another.” Kozloff, 101 Ill. 2d at 531.
¶ 91        Unlike the refiled petition to reduce maintenance in Kozloff, this action, case No. 11-L-4,
       is “a new action” separate and distinct from case No. 08-CH-123. 735 ILCS 5/2-1001(a)(2),
       13-217 (West 2010); Dubina, 178 Ill. 2d at 504.
¶ 92        Defendant further claims Partipilo v. Partipilo, 331 Ill. App. 3d 394 (2002), supports the
       order denying plaintiff’s motion for substitution of judge. Partipilo is so factually unique and
       dissimilar to this case, however, that we question its applicability.
¶ 93        Partipilo involved no less than four lawsuits between numerous parties. Id. The original
       suit was a divorce case, No. 98-D-20652, between Frank and Maria Partipilo. Id. at 396.
       Maria moved to add additional parties to the divorce case, claiming these parties and Frank
       conspired to deplete marital assets by diverting funds from the family business, F&V
       Cement. Id. Maria and Frank each owned a part of F&V Cement, which held numerous
       contracts with the City of Chicago to perform cement and paving work. Id. Frank moved to
       strike Maria’s petition to add parties, claiming those matters must be litigated through tort
       suits. Id. The trial court deferred ruling on the matter and set a trial date. Id.
¶ 94        Four months prior to trial of the divorce case, Maria filed case No. 01-CH-6280 against
       Frank and at least one of the parties she sought to add to the divorce proceeding. Id. This suit
       alleged, inter alia, that Frank and the other defendants committed fraud against the family
       business. Id. Also pending during this time was a suit brought by the City of Chicago against
       Frank and Maria, case No. 01-M1-402155. Id. at 397. Maria cross-claimed in the M1 suit
       against Frank for breach of contract. Id. Maria filed notices of her claims to nonmarital


                                                -16-
        property in case No. 01-CH-6280 as well as No. 01-M1-402155. Id. She also moved to set
        a new trial date in the divorce case claiming Frank failed to comply with discovery. Id. Maria
        then asked the judge in the divorce case to stay that matter until the other cases could be
        concluded. Id. The judge in the divorce case, Judge Lawrence, denied her request to stay the
        divorce proceeding. Id.
¶ 95         Maria then filed another lawsuit, No. 01-CH-10785, seeking a declaratory judgment of
        her right to proceed with No. 01-CH-6280 prior to proceeding in the divorce case. Id. She
        asked the trial court to transfer the divorce case to the judge assigned to the newest suit, No.
        01-CH-10785, and consolidate the two cases. Id. The trial court denied her motion and
        consolidated the two cases with Judge Lawrence instead. Id.
¶ 96         Maria then filed a motion for substitution of judge in case No. 01-CH-10785 as a matter
        of right under section 2-1001(a)(2). 735 ILCS 5/2-1001(a)(2) (West 2000). She noted Judge
        Lawrence had not ruled on any substantive matter in case No. 01-CH-10785. Partipilo, 331
Ill. App. 3d at 397. Judge Lawrence denied the motion. Id. The appellate court affirmed
        Judge Lawrence’s denial of Maria’s motion to substitute. Id. at 399. In doing so, the Partipilo
        court found that Judge Lawrence in fact “ruled on a substantial issue in No. 01 CH 10785”
        when he denied “Maria’s June 2011 motion to stay the divorce case until the conclusion of
        No. 01 CH 6280 and No. 01 M1 402155.” Id. The Partipilo court noted that case No. 01-CH-
        10785 “was a repackaging of Maria’s previous request to continue the divorce case.” Id. The
        Partipilo court also quoted the authorities and language cited above regarding the prohibition
        against judge shopping and filing motions to substitute after a party has had an opportunity
        to “test the waters and form an opinion as to the court’s reaction to his or her claim.” Id. at
        398.
¶ 97         Partipilo saw four different lawsuits pending at the same time involving Frank and Maria
        where the case at bar involves the dismissal and conclusion of one action and the
        commencement of an entirely new action. That leads us to conclude Partipilo is, at best,
        tangentially relevant to the matter at hand.
¶ 98         Our supreme court’s language in Kozloff is strong. “This court has long condemned a
        litigant’s attempt to seek a change of venue after he has formed an opinion, based upon the
        court’s adverse rulings, that the judge may be unfavorably disposed towards his cause.”
        Kozloff, 101 Ill. 2d at 530-31. Undoubtedly, this litigant had such an opportunity. On the
        other hand, it would not be unreasonable to read Kozloff and conclude that the critical factor
        for the court was the fact that the petition to modify maintenance did not constitute a new
        action. Our best guess is that the supreme court would not endorse the exercise of the right
        to voluntary dismissal as an end run around the prohibition against judge shopping. We hold
        that under the facts of this case, where the trial judge found that plaintiff had tested the
        waters in the voluntarily dismissed action, the trial court did not err in denying plaintiff’s
        motion for substitution of judge in the new action. We affirm the trial court’s order denying
        plaintiff’s motion for substitution of judge.

¶ 99                 D. Plaintiff’s Other Arguments Requesting a New Trial
¶ 100      For the same reasons plaintiff claims he is entitled to a judgment n.o.v., which we have

                                                 -17-
        identified in section I above, plaintiff claims he is entitled to a new trial. Those claims
        encompass arguments that he unequivocally proved the hospital violated various sections of
        the bylaws when suspending him. Plaintiff also identifies a number of alleged evidentiary
        errors made by the trial court which he claims entitles him to a new trial. Plaintiff argues: the
        trial court erred in admitting the HSI report; improperly barred him from presenting evidence
        that the findings of the fair hearing committee exonerated him; erred in failing to allow him
        to offer any proof that he never posed an imminent danger to the health of patients; the trial
        court erred in refusing to bifurcate the trial; and, finally, erred when instructing the jury. Our
        finding of reversible error on the issue of prohibiting the plaintiff from deposing employees
        from CIMRO “obviates the need to address those [additional] claims.” In re J.J., 316 Ill.
        App. 3d 817, 825 (2000).

¶ 101                                  III. Judgment for Costs
¶ 102      Finally, plaintiff claims he was improperly assessed $22,649.03 of costs associated with
      case No. 08-CH-123 in this case, No. 11-L-4. Defendant notes that the trial judge made a
      specific finding that “the dismissal [of case No. 08-CH-123] was done to avoid going to
      trial.” This finding, defendant claims, makes the award a proper sanction under Supreme
      Court Rule 219(e), which states:
               “(e) Voluntary Dismissals and Prior Litigation. A party shall not be permitted to
           avoid compliance with discovery deadlines, orders or applicable rules by voluntarily
           dismissing a lawsuit. In establishing discovery deadlines and ruling on permissible
           discovery and testimony, the court shall consider discovery undertaken (or the absence
           of same), any misconduct, and orders entered in prior litigation involving a party. The
           court may, in addition to the assessment of costs, require the party voluntarily dismissing
           a claim to pay an opposing party or parties reasonable expenses incurred in defending the
           action including but not limited to discovery expenses, expert witness fees, reproduction
           costs, travel expenses, postage, and phone charges.” (Emphasis added.) Ill. S. Ct. R.
           219(e) (eff. July 1, 2002).
¶ 103      Defendant notes that our supreme court titled subsection (e), “Voluntary Dismissals and
      Prior Litigation.” Ill. S. Ct. R. 219(e) (eff. July 1, 2002). Defendant claims inclusion of the
      phrase, “and Prior Litigation” signifies an intent from our supreme court to empower trial
      courts with the discretion to award costs in an action refiled under section 13-217 that are
      associated with the voluntary dismissal of “Prior Litigation.” We review de novo the
      interpretation of a supreme court rule. In re Estate of Rennick, 181 Ill. 2d 395, 401 (1998).
¶ 104      Neither party identifies a reported case, and our research has not revealed any, in which
      a trial court awarded costs in an action for expenses incurred in a previous action voluntarily
      dismissed under section 2-1009. For several reasons, we conclude that the award was in
      error. Our supreme court did, however, discuss the interplay between Rule 219(e) and section
      2-1009 in Morrison v. Wagner, 191 Ill. 2d 162 (2000).
¶ 105      Morrison involved a medical malpractice suit in which the plaintiff filed a motion to
      voluntarily dismiss pursuant to section 2-1009(a) of the Code. Id. at 163; 735 ILCS 5/2-
      1009(a) (West 2000). The circuit court denied plaintiff’s motion as the trial “court apparently

                                                  -18-
        believed the [plaintiffs] had failed to properly respond to certain pretrial discovery matters
        and were attempting to utilize section 2-1009 as a means to evade court-imposed discovery
        sanctions.” Morrison, 191 Ill. 2d at 166. The supreme court held that denying plaintiffs’
        motion for voluntary dismissal was improper. Id. at 167.
¶ 106        In doing so, the Morrison court noted that Rule 219 “prevents voluntary dismissals from
        being used as an artifice for evading discovery requirements through two entirely different
        mechanisms. First, the rule enhances the monetary burden associated with such dismissals.
        Under section 2-1009(a) of the Code of Civil Procedure, plaintiffs must pay costs as a
        condition of taking a voluntary dismissal without prejudice. Rule 219(e), however, provides
        that in addition to the assessment of costs, the court may require the party seeking dismissal
        to pay the opposing party or parties their ‘reasonable expenses incurred in defending the
        action including but not limited to discovery expenses, opinion witness fees, reproduction
        costs, travel expenses, postage, and phone charges.’ ” Id. at 166-67 (quoting Ill. S. Ct. R.
        219(e) (eff. Jan. 1, 1996)).
¶ 107        The Morrison court continued, noting:
             “When a case is refiled, the rule requires the court to consider the prior litigation in
             determining what discovery will be permitted, and what witnesses and evidence may be
             barred. [Citation.]
                 Because Rule 219(e) alters the consequences of taking a voluntary dismissal rather
             than restricting a party’s right to obtain such a dismissal, the circuit court in this case had
             no grounds for preventing the Morrisons from voluntarily dismissing their claims and
             forcing them to proceed to trial. If the Morrisons deserved to be sanctioned under Rule
             219(e) for dismissing their case in order to avoid compliance with discovery
             requirements, the court could have assessed the additional expenses specified by the rule.
             Any further adverse action could only be taken when and if plaintiffs refiled their claim
             in a subsequent proceeding.” (Emphasis added.) Id. at 167.
¶ 108        This language, as well as the plain language of the rule, convinces us that while a trial
        court has authority to take “further” adverse action in the refiled matter such as barring
        witnesses or limiting discovery, “reasonable expenses incurred in defending the action
        including but not limited to discovery expenses, opinion witness fees, reproduction costs,
        travel expenses, postage, and phone charges” must be levied in the original action. After
        refiling the new action, the plaintiff is no longer a “party voluntarily dismissing a claim.”
        Under the plain language of the rule, we find the trial court lacked authority to make the
        award. It is therefore void. Bank of Matteson v. Brown, 283 Ill. App. 3d 599, 606 (1996) (“It
        is well established that a judgment or order entered by a court that lacks the inherent power
        to enter the particular order is void ***.”).
¶ 109        Since this is an issue of first impression, we will address alternate reasons why we
        believe the award was improper. Defendant makes no argument that the trial court awarded
        the $22,649.03 in costs as a discovery sanction. Instead, defendant specifically draws our
        attention to the trial court’s specific finding that “the dismissal was done to avoid going to
        trial.”
¶ 110        Whether “a set trial date constitute[s] a discovery deadline, order, or applicable rule for

                                                   -19-
        purposes of assessing expenses pursuant to Rule 219(e) when a suit is voluntarily dismissed”
        (internal quotation marks omitted) was specifically posed to the court in Scattered Corp. v.
        Midwest Clearing Corp., 299 Ill. App. 3d 653, 656 (1998). Justice Theis, writing for the
        Scattered Corp. court, found no need to address that issue, noting that Rule 219(e) “requires
        the circuit court to make a preliminary finding of misconduct, analogous to the ‘unreasonable
        noncompliance’ standard invoked in Rule 219(c) cases [citation] ***. *** To determine
        whether the noncompliance is unreasonable, the standard is whether the conduct of the
        noncomplying party shows a deliberate, contumacious or unwarranted disregard for the
        court’s authority. *** We believe that Rule 219(e) targets those strategic and tactical
        litigation decisions which, having crossed the line of vigorous advocacy, become decisions
        aimed no longer at besting the opposing party but rather at undermining the integrity of the
        judicial system.” Id. at 659-60.
¶ 111        Following those statements, the Scattered Corp. court noted that the circuit court made
        no specific finding of misconduct or unreasonable noncompliance with any court order. Id.
        at 660. There had been no “ ‘allegation of dishonesty or bad conductment [sic].’ ” Id. The
        court continued, stating, “While the circuit court determined that this type of voluntary
        dismissal was contemplated by Rule 219(e), the court did not find that the dismissal itself,
        which necessarily avoided trial, evidenced unreasonable noncompliance with any discovery
        deadline, order or applicable rule by the plaintiff.” Id. at 661.
¶ 112        Similarly, while we understand that plaintiff’s dismissal “necessarily avoided trial,” our
        review of the record fails to identify any finding by the trial court indicative of misconduct
        or unreasonable noncompliance with a court order. Quite the contrary. Defendant
        acknowledges that the trial court merely found plaintiff took a voluntarily dismissal “to avoid
        proceeding to trial on the date set by the case management order.” Moreover, defendant’s
        motion seeking costs did not even allege that plaintiff, either by filing a motion for voluntary
        dismissal or otherwise, engaged in misconduct. Therefore, assuming it is proper to award
        Rule 219(e) costs and expenses in the refiled action, it was not proper here.
¶ 113        Finally, the analysis in Scattered Corp. supports our conclusion that Rule 219(e) does not
        allow a trial court to level monetary sanctions in a refiled action for events which occurred
        in a voluntarily dismissed cause. The court observed that “the expenses authorized under
        Rule 219(e) serve not as a sanction per se, but rather as a deterrent to the dilatory and
        manipulative use of a plaintiff’s voluntary dismissal. This prophylactic intent is consistent
        with the purpose behind Rule 219(c) in encouraging compliance with the entire discovery
        process.” Id. at 660. Common sense dictates that any possible deterrent effect is lost if
        expenses and fees are not awarded as part of the original action. One facing additional costs
        and expenses might rethink his decision to voluntarily dismiss. The award of costs and
        expenses related to the dismissed case in the refiled case can only be a sanction. It seems
        incongruous to give a plaintiff an absolute right to dismiss, let him dismiss, and to then
        award monetary sanctions against him when he refiles.
¶ 114        We vacate the trial court’s order awarding defendant $22,649.03 in costs and expenses.




                                                 -20-
¶ 115                                     CONCLUSION
¶ 116       For the foregoing reasons, we affirm the circuit court’s order denying plaintiff’s motion
        for substitution of judge and denying plaintiff’s motion for judgment n.o.v.; we reverse and
        vacate the order awarding costs and expenses, as well as the judgment in favor of defendant.
        We remand for further proceedings consistent with this opinion.

¶ 117      Affirmed in part, vacated in part, and reversed; cause remanded.




                                                -21-